DETAILED ACTION
Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The inclusion of claim feature of “translating a value of the second set of data elements using the first set of data elements to determine a third set of data elements, translating an address of the second set of data elements and using the translated addresses as indexes of the first set of data elements, determining to bypass the interface to the memory based on the translated addresses of the second set of data elements as indexes of the first set of data elements, providing the third set of data elements to processor” as required in independent claims 1, 8 and 15. The invention can be understood with assistance of fig. 36 where the lookaside buffer (LAB) includes a lookup table as the first set of data elements for determining a bypass of L2 interfaces 2833/2834 for both streaming engines 2810/2820.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182